DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “dual line distributor” in claim 11 is interpreted as a distribution system that uses two lines.  The published application (US PGPUB US 20210039154 A1) contains multiple mentions of “dual line distributor”.  ¶0002 states that they control a flow of lubricant, ¶0023 states that they communicate with the circumferential common rails, ¶0024 states that they ensure defined oil output of the system, ¶0033 states that control the lubricant flow, and ¶0043 states that they have individual channels.  All of these teachings are met by an interpretation of a system that uses two individual lines associated with a distribution rail system.

Claim Objections
Claim 12 recites the limitation “metal power layers”.  This should be corrected to “metal powder layers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the lubricant”.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 7-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TORUN (US 20180221958 A1).
As to claim 7, TORUN teaches a lubrication ring for a mechanical expander for sizing pipes (Interpreted an intended use limitation.  The structure that the limitation conveys is a ring shape.  TORUN, Figure 10A teaches a ring structure formed from a base ring (108) and a 3-D printed ring (104). ¶0027 teaches the base substrate (called 62 in this paragraph) can be a ring.), comprising: a ring made of solid steel (Figure 10A teaches a ring (108) that is printed upon, ¶0027 teaches the base substrate can be a ring, and ¶0021 teaches  the component is steel.); fluid bores provided in the ring (Figure 10A/10B teaches the base ring (108) has holes (110) that can be fluid bores.); and an additive manufactured part made of fused metal powder layers. (Figure 10A teaches an additively manufactured part (104) that is added to the base ring (108).  ¶0033 teaches the additive manufacturing (AM) process is performed on the base (108).  Figures 6-7 show some of the method steps in building the additive ring structure.)

As to claim 8, TORUN teaches the lubrication ring (Interpreted an intended use limitation.  The structure that the limitation conveys is a ring shape.  TORUN, Figure 10A teaches a ring structure formed from a base ring (108) and a 3-D printed ring (104). ¶0027 teaches the base substrate (called 62 in this paragraph) can be a ring.) (¶0021 teaches the additive manufacturing process is used to form a component from steel.)

As to claim 12, TORUN teaches the method for the manufacturing a lubrication ring (Interpreted an intended use limitation.  The structure that the limitation conveys is a ring shape capable of lubrication.  TORUN, Figure 10A teaches a ring structure formed from a base ring (108) and a 3-D printed ring (104). ¶0027 teaches the base substrate (called 62 in this paragraph) can be a ring.) as in claim 7, comprising the following steps: machining the ring from solid steel (¶0021 teaches the process is used to from a product from steel. ¶0027 teaches the base substrate can be supplied as a raw material that is subject to machining.  The end of ¶0027 teaches that the base substrate can be a ring shape.); aligning and mounting of the ring as a blank in a printer build space (Figures 5-6 teach that the base substrate (62) is clamped (interpreted as aligned) on a build space (66) of a 3D printing system.); applying metal powder layers and fusing the metal power layers with the aid of a laser on the blank. (¶0021 teaches the product can be made from powder material.  ¶0024-0025 teach that use of metal powder that is sintered to form the product.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHUSTER (US 20070215360 A1) in view of TORUN (US 20180221958 A1).
As to claim 7, SHUSTER teaches a lubrication ring for a mechanical expander for sizing pipes (Figure 49 teaches a multi-section ring shaped structure with an expansion cone (6000) and a lubrication section (6005).  ¶0365 teaches the use of a cone (6000) to expand a tubular member.), comprising: a ring made of solid steel (¶0580 teach that the expansion cones of the invention use high carbon and molybdenum steels and powdered materials.); and fluid bores provided in the ring. (Figure 49 teaches fluid bores (6020) provided in the first section (6000a) of the product.)

SHUSTER does not explicitly disclose an additive manufactured part made of fused metal powder layers.
SHUSTER does disclose the use of metal powders (¶0580) and Figure 49 shows the device is made up of several sections divided by lines.
However, TORUN teaches an additive manufactured part made of fused metal powder layers on top of a base steel ring. (Figure 10A teaches an additively manufactured part (104) that is added to the base ring (108).  ¶0033 teaches the additive manufacturing (AM) process is performed on the base (108).  Figures 6-7 show some of the method steps in building the additive ring structure.)
SHUSTER teaches a steel ring shaped component used in lubrication of tube expanders, TORUN teaches a steel ring shaped component made from a machined piece and an additively manufactured piece.  Thus, both references are analogous to the claimed invention.
One of ordinary skill in the art would have been motivated to apply the known dual/hybrid formation technique for a steel ring shaped object of TORUN to the method of producing the steel ring shaped object of SHUSTER in order to create a portion of the device with material properties that are desirable in terms of stresses (caused during pipe expansion) the annular component is subjected to and/or the cost effectiveness of the completed component. (TORUN ¶0029) TORUN also states that AM techniques offer high geometric flexibility, which the device of SHUSTER would benefit during forming of to the various channel configurations shown in Figures 40-54.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dual/hybrid formation technique for a steel ring shaped object of TORUN to the method of producing the steel 

As to claim 8, SHUSTER in view of TORUN teaches the lubrication ring according to claim 7, wherein the additive manufactured part consists of a high-strength steel. (SHUSTER, ¶0580 teach that the expansion cones of the invention use high carbon and molybdenum steels and powdered materials. TORUN, ¶0021 teaches the additive manufacturing process is used to form a component from steel.)

As to claim 10, SHUSTER in view of TORUN teaches the lubrication ring according to claim 7, wherein the additive manufactured part includes circumferential common rails to guide the lubricant. (SHUSTER, Figure 49 and ¶0365 teach circumferential grooves (6015)(interpreted as rails) in the  section of the component between the base ring end (6000b) and the expansion cone end (6000a). ¶0366 teaches these grooves are coupled to the flow passages (6020) and that the lubricating fluids are transmitted from the pump (6024).)

As to claim 11, SHUSTER in view of TORUN teaches the lubrication ring according to claim 7, wherein the additive manufactured part functions as a dual line distributor. (SHUSTER, Figure 49 teaches the middle section (interpreted as the analogous AM section due to the combination with TORUN) interacts with the dual fluid lines (6020) from the pump (6024) to distribute the fluid to the circumferential grooves (6015).)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SHUSTER (US 20070215360 A1) in view of TORUN (US 20180221958 A1), as applied in claim 7, further in view of OKUI (US 20090038367 A1).
As to claim 9, SHUSTER in view of TORUN teaches the lubrication ring according to claim 7, wherein the lubrication ring is configured for a mechanical expander for sizing pipes having a diameter.  (TORUN, Figure 49 teaches a multi-section ring shaped structure with an expansion cone (6000) and a lubrication section (6005).  ¶0365 teaches the use of a cone (6000) to expand a tubular member.)
SHUSTER in view of TORUN does not explicitly disclose that the lubrication ring is configured for a mechanical expander for sizing pipes having a diameter of 14 inches or less.  SHUSTER is silent regarding the size of the pipes.
However, OKUI teaches the use of an expansion cone with a similar structure to SHUSTER that is a mechanical expander for sizing pipes having a diameter of 14 inches or less. (Figures 2-3 teach an expansion cone (3) that has three sections that is used to expand/size a pipe (1).  Table 1 (on page 3) teaches that the pipes have a diameter of around 324 millimeters.  This is around 12.75 inches in diameter which is within the claimed range.) 
OKUI discloses that the size of the diameter pipe determines the optimal setup/dimensions of the expansion system. (¶0052, ¶0063, Table 1)
One of ordinary skill would have been motivated to apply the known sizing of the cone technique from OKUI to the expander of SHUSTER in order to size the inner diameter of the tube to be expanded with superior dimension precision. (OKUI ¶0051)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sizing of the cone technique from OKUI to the expander of SHUSTER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
See also MPEP 2144.01 (IV)(A) – change in size or proportion.  Applicant appears to not have any critical reason for selecting the claimed 14 inches or less size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
ZHANG (WO 2015032228 A1)(Foreign Reference 5 on IDS dated 09 October 2020) teaches an expander with a ring (11) that has lubrication channels (13-16) and a dual line distribution system that functions even if one line is damaged.
BEER (US 10287912 B2) teaches additively manufacturing a ring out of metal that has flow channels.
GUO (US 20160010469 A1) teaches additive manufacturing by laser sintering powder on an existing workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        8 September 2021